DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
Claims 12-22 are allowable over the prior art. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Nellenbach (Pub. No.: US 2014/0155808 A1) which discloses a tampon applicator. However, Nellenbach fails to disclose a radius of curvature of the insertion end, radius of curvature of the termination of the slits, petal length and slit length. 
Agrawal (Pub. No.: US 2017/0020744 A1) discloses a radius of curvature of a termination of a slit that is between about 0.28 inches and about 0.030 inches. 
VanDenBogart (Pub. No.: US 2010/0016780 A1) discloses a petal length between about 0.4 inches and about 0.48 inches and a slit length between about 0.50 inches and about 0.58 inches. 
Modifying Nellenbach such that it comprises the dimensions of Agrawal and VanDenBogart would require a substantial reconstruction and redesign of the tampon applicator of Nellenbach and would therefore not be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The combination of the 
Accordingly, claim 12 and its dependents, claims 13-22, are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 

/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781